The Chancellor.
The creek is large enough, in width and depth of water, for useful purposes of navigation, if any such navigation were wanted, or would, with the present means of communication with New York, be ever used. But, certainly, this creek will never be used for transportation between the head of it, or any point on it (it being, in its whole length, within|a mile from the Jersey City ferry) and New York, now that there are steam ferry boats starting every few minutes, plying between Jersey City and New York, and carrying over wagons and vehicles of all descriptions, with their loads. It would be idle to suppose, that, with such facilities for crossing the Hudson, at Jersey City, with loaded wagons, any person would unload at any point on this creek, and put his produce or other goods on board a boat for transportation by water to New York, twice the distance, and which would occupy thrice the time, or more, and be at the trouble and expense, on reaching New York, of reloading his produce on a vehicle, for the purpose of carrying it to its destination in the city.
I cannot say that the shutting up of the creek would be a public, nuisance, as obstructing public navigation; and this is the nnly ground on which this Court could interpose. An individual may come into this Court, if he is about to be injured by the creation of a public nuisance, for an injunction ; but in this case it is evident that the public do not, and would not use this creek for the purposes of navigation.
There is a bridge over this creek without a draw, and has been for eleven years, and the public have taken no step to open it for navigation.
Again, if the embankment proposed to be made by the defendants shall be considered a public nuisance, the nuisance may be abated by proceedings at law.
Application denied.